Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 8-10, 13-15, 18, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicoson et al (Pub. No.: US 2008/0269603).
Regarding claim 1, Nicoson et al disclose a tissue cavity marker for delivery to a tissue cavity via a minimally invasive surgical incision (inherently disclosed as shown in fig 1) [see fig 1], the tissue cavity marker comprising:
a transformative body (site marker 12/34/50/52) having a first three-dimensional shape in a permanent state (post-deployment configuration) and a second three-dimensional shape different from the first three-dimensional shape in a temporary state (pre-deployment configuration) [see 0029, 0035, 0039-0042] by disclosing the site marker is designed to have a predetermined shape and then compressed into the first pre-deployment configuration [see 0040]
the transformative body comprising a shape-memory polymer material and being automatically transformable (expanding) between the temporary state for delivery to a tissue cavity and the 
at least one radiopaque marker coupled to the transformative body [see 0030, 0032] by disclosing the site markers described herein are made, at least in part, from biocompatible materials such as, but not limited to, titanium, stainless steel, and platinum [see 0030].
Nicoson et al disclose site marker 34 includes a generally hollow body portion 36 (relied on as one or more branches of site marker 34) that is flanked by closed ends 38, 40 [see 0033] and disclose permanent marker 42 (relied on as radiopaque marker, emphasis added) is captured within body portion 36 and movement of permanent marker 42 is limited to the internal cavity defined by body portion 36 [see 0034-0035 and figs 3A-3C].  
As disclosed herein, marker 42 is coupled to body potion 36 by forming a close cage that holds permanent marker 42 [see 0035] and also via compression of site marker 34 (emphasis added).

Regarding claims 2 and 8, Nicoson et al disclose wherein the shape-memory polymer material comprises a bioabsorbable material [see 0030, 0040, 0453] by disclosing the material from which site marker 50 is constructed is a shape memory material that will spring into the second post deployment configuration upon release from a deployment device into a biopsy cavity [see 0040] and disclose wherein the at least one radiopaque marker comprises titanium or nonferromagnetic stainless steel [see 0030].



Regarding claims 9-10, Nicoson et al disclose wherein the stimulus is a temperature change [see 0040] and wherein a temperature of the temperature change is approximately equal to human body temperature [see 0040].

Regarding claim 13, Nicoson et al don't disclose wherein at least one dimension of the tissue cavity marker in the permanent state is approximately equal to or greater than a dimension of the tissue cavity [see 0039] by disclosing In the first pre-deployment configuration, site marker is substantially compressed in either length or width or both so as to be receivable within a suitable deployment device [see 0039].

Regarding claim 14, Nicoson et al disclose tissue cavity marking system for delivering a tissue cavity marker to a tissue cavity via a minimally invasive surgical incision (inherently disclosed as shown in fig 1) [see fig 1], the system comprising:
a delivery device comprising a control mechanism at a proximal end and a tissue cavity marker aperture at a distal end, the control mechanism operable in use to deploy a tissue cavity marker from the tissue cavity marker aperture [see fig 1];
a transformative body (site marker 12/34/50) having a first three-dimensional shape in a permanent state (post-deployment configuration) and a second three-dimensional shape different from the first three-dimensional shape in a temporary state (pre-deployment configuration) [see 0029, 0035, 0039-0042] by disclosing the site marker is designed to have a predetermined shape and then compressed into the first pre-deployment configuration [see 0040];

at least one radiopaque marker coupled to the transformative body [see 0030, 0032] by disclosing the site markers described herein are made, at least in part, from biocompatible materials such as, but not limited to, titanium, stainless steel, and platinum [see 0030].
Nicoson et al disclose site marker 34 includes a generally hollow body portion 36 (relied on as one or more branches of site marker 34) that is flanked by closed ends 38, 40 [see 0033] and disclose permanent marker 42 (relied on as radiopaque marker, emphasis added) is captured within body portion 36 and movement of permanent marker 42 is limited to the internal cavity defined by body portion 36 [see 0034-0035 and figs 3A-3C].  
As disclosed herein, marker 42 is coupled to body potion 36 by forming a close cage that holds permanent marker 42 [see 0035] and also via compression of site marker 34 (emphasis added).

Regarding claim 15, Nicoson et al disclose wherein one of the at least one tissue cavity markers is preloaded in the tissue cavity marker aperture [see 0035] by disclosing it may be desirable to pre-load a deployment device with one or more of the site markers in the first pre-deployment configuration [see 0039].



Regarding claim 21, Nicoson et al disclose wherein the stimulus is a temperature change [see 0040] and wherein a temperature of the temperature change is approximately equal to human body temperature [see 0040].

Regarding claim 22, Nicoson et al disclose wherein the transformative body is a unitary body [see figs 4A=4C].

Regarding claim 23, Nicoson et al disclose wherein the tissue cavity marker physically interacts with at least a portion of a margin of the tissue cavity in the permanent state [see 0038].

Regarding claim 24, Nicoson et al disclose wherein the transformative body consists of the shape-memory polymer material [see 0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al (Pub. No.: US 2008/0269603) in view of Sankaran et al (Pub. No.: US 2007/0032703).
Regarding claims 4, 19, Nicoson et al disclose site marker is substantially compressed in either length or width or both so as to be receivable within a suitable deployment device [see 0039],
Nicoson et al don't disclose wherein at least two dimensions of the first three-dimensional shape are greater than a length of the minimally invasive surgical incision.
Nonetheless, Sankaran et al disclose wherein at least two-dimensions of the first three-dimensional shape are greater than a length of the minimally invasive surgical incision [see 0020-0022] by disclosing the length of the incision may be determined by the outer diameter of the expanded diameter of the tubular radially expansive surgical instrument [see 0022].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al and Sankaran et al by having at least two dimensions of the first three-dimensional shape are greater than a length of the minimally invasive surgical incision; so that the inner diameter is configured with sufficient size so as to accommodate the surgical instruments that are going to be used at the surgical site [see 0020, Sankaran et al].


Nonetheless, Sankaran et al disclose an incision length of from about 0.5 to about five centimeters or from about one centimeter to about five centimeters in length is made [see 0022],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al and Sankaran et al by having the length of the minimally invasive surgical incision is less than 1 centimeter (cm); because if the incision length is too long, recuperative time, pain, and blood loss may increase relative to a shorter incision length [see 0022, Sankaran et al].

Regarding claim 6, Nicoson et al don't disclose wherein the length of the minimally invasive surgical incision is about than 6 millimeters (mm).
Nonetheless, Sankaran et al disclose wherein the length of the minimally invasive surgical incision is about than 6 millimeters (mm) [see 0022] by disclosing the incision can be from two to four J centimeters or from 2.5tofour centimeters or from 2.5 to three centimeters in length [see 0022],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al and Sankaran et al by having the length of the minimally invasive surgical incision is about than 6 millimeters (mm); because if the incision length is too short, tearing of the skin and/or underlying tissue can occur when the tubular radially expansive surgical instrument 1 is inserted at the incision site [see 0022, Sankaran et al],

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al (Pub. No.: US 2008/0269603) in view of Sankaran et al (Pub. No.: US 2007/0032703) as applied to claim 6 above and further in view of Pavcnik et al (Pub. No.: US 2010/0312272).

Nonetheless, Pavcnik et al disclose wherein a diameter of the first three-dimensional shape is in a range of 10 mm to 30 mm, and wherein a diameter of the second three-dimensional shape is less than about 6 mm [see 0053].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al, Pavcnik et al and Sankaran et al by a diameter of the first three-dimensional shape is in a range of 10 mm to 30 mm, and wherein a diameter of the second three-dimensional shape is less than about 6 mm; so it can fit properly.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al (Pub. No.: US 2008/0269603) in view of Grinstaff et al (Pub. No.: US 2015/0297316).
Regarding claims 11-12, Nicoson et al don't disclose wherein a temperature of the temperature change is greater than 40 degrees Celsius and wherein the temperature of the temperature change is between 60 degrees Celsius and 80 degrees Celsius.
Nonetheless, Grinstaff et al disclose wherein the temperature of the temperature change is between 60 degrees Celsius and 80 degrees Celsius [see 0135, 0242].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al and Grinstaff et al by using a temperature of about 80 degrees Celcius; for removing excess solvent [see 0135, Grinstaff et a I] due to lower tensile strengths.

1.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al (Pub. No.: US 2008/0269603) in view of Seiler et al (Pub. No.: US 2004/0124105)

Nonetheless, Seiler et al disclose one advantage of the packaged system 200 is that the markers 250 are preloaded in the introducer 210 and stored in a sterile compartment 292 to provide a more efficient product to healthcare providers [see 0033, 0039 and claims 32, 36],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Nicoson et al and Seiler et al by using a sterile package in which the delivery device and the one of the at least one tissue cavity marker preloaded in the tissue cavity marker aperture are sealed; to provide a more efficient product to healthcare providers [see 0033m Seiler et al].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al (Pub. No.: US 2008/0269603) in view of Sirimanne et al (Pub. No.: US 2010/0234726).
Regarding claim 17, Nicoson et al don't disclose wherein the delivery device comprises a fluid aperture, and wherein a fluid delivered to the tissue cavity via the fluid aperture causes the transformative body to automatically transform from the temporary state to the permanent state.
Nonetheless, Sirimanne et al disclose the expansion of the resilient body can be aided by the addition of a biocompatible fluid, which is absorbed into the body [see 0037]; the body of the marking device may be presoaked with the fluid and then delivered into the cavity. In this instance, the fluid aids the expansion of the body of the device upon deployment [see 0037] and fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks up the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity [see 0037].
.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
Applicant argues markers 120 can be coupled with transformative body 110 by being at least partially embedded or formed therein. In still other embodiments, transformative body 110 can be formed in or on one or more markers 120, such as by being injection-molded through a marker 120 that comprises a ring, tube or other structure that is hollow or comprises an aperture through which a portion of transformative body 110 can pass. In further embodiments, one or both of transformative body 110 and markers 120 can be three-dimensionally printed, together or separately.
By contrast, with reference to FIG. 3A of Nicoson (reproduced below), Nicoson states that the "the body portion [of the site marker]... defines at least one cavity therein... [such that the] marker element is captured within one of the cavities." Id.,]} [0010]; see also id. [0034], because permanent marker 42 is captured within body portion 36... permanent marker 42 is restricted from migrating from within the biopsy cavity."). The other cited references fail to make up for the deficiencies of Nicoson.
The examiner disagrees because Nicoson et al disclose site marker 34 includes a generally hollow body portion 36 (relied on as one or more branches of site marker 34) that is flanked by closed ends 38, 40 [see 0033] and disclose permanent marker 42 (relied on as radiopaque marker, emphasis 
As disclosed herein, marker 42 is coupled to body potion 36 by forming a close cage that holds permanent marker 42 [see 0035] and also via compression of site marker 34 (emphasis added).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793